Citation Nr: 1540454	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969, from November 1970 to May 1974, and from December 1978 to February 1988.  His service included a tour in the Republic of Vietnam and awards included the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran had claimed entitlement to a TDIU due to service-connected lumbar spine, posttraumatic stress disorder (PTSD), and bilateral hearing loss disabilities.  The August 2012 rating decision denied entitlement to a TDIU, but increased the disability rating for PTSD to 50 percent effective December 19, 2011 and continued the previously assigned rating of 40 percent for the lumbar spine disability and the noncompensable rating for bilateral hearing loss.  The Veteran's notice of disagreement with the denial of a TDIU was received in September 2012 and a statement of the case (SOC) regarding entitlement to a TDIU was issued in April 2013.  The Veteran submitted a timely substantive appeal regarding the claim for a TDIU in May 2013.  

Following additional VA examinations, an October 2014 rating decision increased the assigned rating for PTSD to 70 percent effective June 25, 2014 and granted service connection for radiculopathy of the right and left lower extremities, assigning a 20 percent rating for each extremity also effective June 25, 2014.  The decision continued the 40 percent rating for the lumbar spine disability.

Although neither the Veteran nor his representative expressed disagreement with any current disability rating assigned or awarded since filing a claim for a TDIU, and neither claimed entitlement to a compensable disability rating from March 1, 1988 for right lower extremity radiculopathy associated with lumbar pain syndrome, the RO added five increased rating issues (for radiculopathy of the right and left lower extremity, for PTSD, for lumbar pain syndrome, and for a compensable rating from March 1, 1988 for right lower extremity radiculopathy associated with lumbar pain syndrome) to a December 2014 supplemental statement of the case (SSOC), which addressed the appeal regarding a TDIU.  Moreover, the RO certified the five increased rating issues, in addition to the TDIU issue, to the Board in February 2015, and the Veteran's representative listed the additional five issues in a July 2015 brief, although one issue was identified incorrectly.  

The Board notes that when a claimant submits evidence of unemployability due to a disability for which an increased rating is sought, then "the determination of whether he is entitled to TDIU...is part and parcel of the determination of the initial rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, the holding in Rice v. Shinseki did not indicate that the reverse scenario is true.  Id.  To be clear, a claim for a TDIU is not a claim for an increased rating for each underlying service-connected disability.

In addition, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (emphasis added).  In other words, where a claimant fails to file a timely substantive appeal, but VA continues to act on the claim, thereby giving the impression that the claim is still being considered, VA may waive the issue of timeliness in the filing of a substantive appeal.     

This case is distinguished from Percy.  The Veteran never expressed disagreement with the ratings for the disabilities underlying his TDIU claim or the initial ratings assigned for radiculopathy of the right and left lower extremities, and he never claimed entitlement to a compensable rating from March 1, 1988 for right lower extremity radiculopathy associated with lumbar pain syndrome.  Instead, the issues were inexplicably added to the December 2014 SSOC.  Accordingly, the Board declines to accept jurisdiction over these issues.  



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD rated 50 percent disabling from December 19, 2011, and 70 percent disabling from June 25, 2014; lumbar pain syndrome rated 40 percent disabling; left ankle limited motion rated 20 percent disabling; left and right lower extremity radiculopathy each rated 20 percent disabling effective June 25, 2014; and folliculitis and bilateral hearing loss, each rated noncompensably disabling.  His combined evaluation for compensation has been 80 percent from December 19, 2011 and 90 percent from June 25, 2014.

2.  Resolving all reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a truck driver or office clerk and his college education, due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is unemployable because his physical service-connected disabilities preclude him from any significant physical work and his PTSD precludes him from "working in any job where I need to work with people."

Since the TDIU claim was received in December 2011, the Veteran has been service connected for PTSD rated 50 percent disabling from December 19, 2011, and 70 percent disabling from June 25, 2014; lumbar pain syndrome rated 40 percent disabling; left ankle limited motion rated 20 percent disabling; left and right lower extremity radiculopathy each rated 20 percent disabling effective June 25, 2014; and folliculitis and bilateral hearing loss each rated noncompensably disabling.  His combined evaluation for compensation has been 80 percent from December 19, 2011 and 90 percent from June 25, 2014.  Therefore, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

In an VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted with his claim, the Veteran indicated that he that he completed four years of college, last worked at a VA Medical Center (VAMC) in a full-time clerical position from 2000 to 2005, and that he left that job due to disability identified as PTSD, back condition, and hearing loss.  He reported he had not tried to obtain employment since becoming too disabled to work.  

VA treatment records associated with the claims file document his reports in the mid- to late-1990s of working as a truck driver and his reports in the early-2000s of working in a file room or records department at a VA hospital or medical center.  During an August 2011 VA PTSD examination, he disclosed being fired from a VA medical records job because he "broke their rules."  

The Veteran underwent several VA examinations in April 2012.  During a general medical examination, he described his work history mostly driving a delivery truck until approximately 2007 and leaving due to his back.  Following a physical examination, the examiner stated that the Veteran would likely not be precluded from all types of gainful employment, but noted the Veteran would require alternating periods of sitting and standing, would only be able to drive for short distances, and would need to avoid uneven surfaces, ladders and excessive walking or stairs.  The VA PTSD examiner concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.

A June 2014 VA examination report identified significant difficulty for the Veteran in accepting supervision or receiving instructions without becoming angry, and difficulty in functioning around other people or as a team member.  The Veteran was also afforded a VA spine examination in June 2014 and in a December 2014 addendum report, a VA physician opined that the Veteran would be suited for light sedentary work.  He elaborated that the Veteran's lumbar spine disability with radiculopathy would impart mild to moderate functional impact and would restrict the Veteran to lifting no more than 25 pounds and from standing or sitting for long periods.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  The Board acknowledges individual VA medical opinions suggesting the Veteran is not precluded from all types of gainful employment and that his PTSD does not result in occupational and social impairment with deficiencies in most areas until June 2014.  However, when looking at the Veteran's service-connected disabilities together in light of his work history (mostly as a truck driver with some experience in a medical records setting), the Board finds the Veteran's contentions regarding the combined impact of his service-connected disabilities persuasive and consistent with the evidence of record, particularly the April 2012 VA examination report.  The Board concludes the evidence is at least in equipoise regarding whether a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


